                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




W.S., an individual proceeding under a                    No. 3:17-cv-01732-SB
pseudonym through his guardian ad litem
BROOKS COOPER; and K.P., an individual                    ORDER
proceeding under a pseudonym through his
guardian ad litem BROOKS COOPER,

                      Plaintiffs,

       v.

MOLLALA RIVER SCHOOL DISTRICT,
an Oregon Public School District, authorized
and chartered by the laws of the State of
Oregon,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [63] on September

30, 2019, in which she recommends that the Court grant in part and deny in part Defendant’s


1 - ORDER
motion for summary judgment. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [63].

Accordingly, Defendant’s motion for summary judgment [30] is GRANTED IN PART and

DENIED IN PART.

       IT IS SO ORDERED.

       DATED this           day of ___________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
